Order, Supreme Court, New York County (Martin B. Stecher, J.), entered June 5, 1991, which, insofar as appealed from, denied plaintiff’s cross motion to enjoin defendant from bringing further proceedings before the Connecticut Superior Court for the purpose of determining whether that court had jurisdiction over plaintiff in a 1984 interpleader action, unanimously affirmed, with costs.
Inasmuch as the order on appeal enjoins defendant from seeking any injunctive relief, “except in this Court or on *611appeal from this order,” prohibiting plaintiff from enforcing the New York County judgment, and since the IAS court granted the parties “leave to renew when circumstances warrant”, plaintiff is not aggrieved by the order on appeal, and thus may not appeal from it (CPLR 5511). Nor is there anything in the IAS court’s decision at variance with this court’s prior pronouncement (Susi Contr. Co. v Hartford Acc. & Indem. Co., 172 AD2d 255, lv denied 78 NY2d 984), that the Connecticut court lacks jurisdiction over plaintiff because of improper service. Concur—Sullivan, J. P., Carro, Rosenberger, Wallach and Rubin, JJ.